IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,101-01


                      EX PARTE VICTOR MANUEL ALAS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1467825-A IN THE 338TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of capital murder and sentenced to life without parole. The First

Court of Appeals affirmed his conviction but reformed the sentence to life with the possibility of

parole. Alas v. State, No. 01-15-00569-CR (Tex. App.—Houston[1st] July 28, 2016). Applicant

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On August 23, 2019, the State filed a proposed order designating issues. The district clerk

properly forwarded this application to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, it appears that the application was forwarded before the trial court completed

the proceedings and made findings of fact and conclusions of law. We remand this application to
the trial court to complete its evidentiary investigation and make findings of fact and conclusions of

law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: February 3, 2021
Do not publish